Case 20-11754-elf     Doc 13   Filed 05/22/20 Entered 05/22/20 09:06:01        Desc Main
                               Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Don Meissner                                 CHAPTER 13
                           Debtor(s)
                                                    BKY. NO. 20-11754 ELF


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

       Kindly enter my appearance on behalf of Toyota Motor Credit Corporation and index
 same on the master mailing list.


                                                   Respectfully submitted,
                                               /s/ Rebecca A. Solarz Esquire
                                               Rebecca A Solarz, Esquire
                                               Kevin G. McDonald, Esquire
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106-1532
                                               (215) 627-1322
